*422Any failure to assign counsel for the fact-finding hearing was occasioned solely by the mother’s persistent decision to absent herself from the proceedings, despite being given several opportunities to appear and despite actual knowledge of every scheduled court date (see Matter of Starasia C., 18 AD3d 213 [2005], appeal dismissed 5 NY3d 824 [2005]; Matter of Joshua K, 272 AD2d 160 [2000], lv dismissed 95 NY2d 959 [2000]; Matter of Amy Lee P., 245 AD2d 1136 [1997]).
When the mother subsequently appeared for the dispositional hearing, counsel was appointed; the decision not to seek vacatur of the fact-finding determination did not constitute ineffective assistance of counsel, since the mother lacked either a reasonable excuse for her default or a meritorious defense (see Matter of Jones, 128 AD2d 403 [1987]).
Family Court properly determined that the best interests of the child would be served by termination of parental rights, rather than a suspended judgment (see Matter of Albert E., 259 AD2d 315 [1999]). Concur—Gonzalez, EJ., Mazzarelli, Buckley, Renwick and Abdus-Salaam, JJ.